Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
1-5, 11-17, 19 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed, because the prior art of the record neither discloses nor reasonably suggests a system configured to facilitate imaging of an infant using a magnetic resonance imaging device, comprising an infant carrying apparatus comprising an infant support, the infant support comprising  a jacket, wherein the jacket comprises a rigid material configured to support the infant’s body and head during transfer, as stated in the claim (claim 1) in association with the remaining claim features.
As to dependent claims 2-5 and 11-13, these claims are allowed because each of these claims, either directly or indirectly, depends from the allowed independent claim 1.
As to independent claim 14, the claim contains subject matter like that of claim 1 for which claim 1 is found to be allowable.
As to dependent claims 15-16 and 21-27, these claims are allowed because each of these claims, either directly or indirectly depends from the allowed independent claim 14.

As to claim 17, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an isolette comprising a base for supporting an infant and a bottom surface configured to be coupled to the MRI device, wherein the bottom surface comprises a recessed portion being shaped on receive a complimentary portion of the MRI device.

As to claim 19, the claim is allowed because it depends from the allowed independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




G.M. HYDER
/G.M. A HYDER/Primary Examiner, Art Unit 2852